                 Case 2:18-cv-00961-JLR Document 25 Filed 07/29/19 Page 1 of 5




 1                                                                        The Honorable James L. Robart

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                          FOR THE WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10     KATHRYN LISTER, an individual,
                                                               NO. 2-18-cv-00961-JLR
11                             Plaintiff
                                                               DECLARATION OF STEPHEN G.
12               v.                                            SKINNER IN SUPPORT OF
                                                               DEFENDANT’S RESPONSE TO
13     HYATT CORPORATION, a Delaware                           PLAINTIFF’S MOTION FOR PARTIAL
       corporation d/b/a HYATT REGENCY                         SUMMARY JUDGMENT RE:
14     BELLEVUE,                                               AFFIRMATIVE DEFENSES 1, 2, AND 4-
                                                               12
15                             Defendants.

16                                                             NOTE ON MOTION CALENDAR:
                                                               August 2, 2019
17

18
            I, STEPHEN G. SKINNER, hereby declare as follows:
19
            1.        I am over the age of 18 years and am a citizen of the United States. I am one of the
20
     attorneys for Defendant Hyatt Corporation in this lawsuit. I have personal knowledge of the facts
21
     set forth herein and am competent to testify at trial.
22
       DECLARATION OF STEPHEN G. SKINNER IN SUPPORT              A n d r e w s ▪ S k i n n e r , P. S .
       OF DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION             645 Elliott Ave. W., Ste. 350
       FOR PARTIAL SUMMARY JUDGMENT RE:                          Seattle, WA 98119
       AFFIRMATIVE DEFENSES 1, 2, AND 4-12                       Tel: 206-223-9248 ▪ Fax: 206-623-9050
       (2-18-cv-00961-JLR) - 1




25
                 Case 2:18-cv-00961-JLR Document 25 Filed 07/29/19 Page 2 of 5




 1          2.      Attached as Exhibit 1 is a true and correct copy of excerpts of the Deposition of

 2 Roxanne Hugo-Taggart.

 3          3.      Attached as Exhibit 2 is a true and correct copy of Defendant Hyatt Corporation’s

 4 First Interrogatories and Requests for Production to Plaintiff Kathryn Lister And Plaintiff’s

 5 Responses Thereto without attachments dated November 5, 2018.

 6          4.      On May 3, 2019, the Defendant asked the plaintiff to sign releases, authorizing the

 7 Defendant to obtain her medical records. Although plaintiff indicated her intention to sign the release,

 8 the plaintiff did not actually return the executed release until June 10, 2019. Upon receiving the

 9 signed released, Defendant started collecting the plaintiff’s medical records.

10           5.     On July 8, 2019 counsel for the parties discussed, and plaintiff represented that she

11 was considering pursuing a lost wages claims. Previously, plaintiff had represented that she did not

12 intend to seek such damages and declined to respond to written discovery relating to this damage

13 component. As of July 8, 2019, plaintiff had not supplemented any of her discovery responses related

14 to a lost wages claim, and the expert disclosure deadline was weeks away. At the same time, July 8,

15 2019, Defendant asked plaintiff to undergo an independent medical examination with its expert

16 Theresa McFarland, MD. Defendant requested the plaintiff submit to the exam on July 22, 2019,

17 which would have provided the Defendant with time to conduct the examination and to satisfy the

18 expert disclosure deadline. Plaintiff responded that she was unavailable to participate in discovery

19 for the latter portion of July.

20

21

22
       DECLARATION OF STEPHEN G. SKINNER IN SUPPORT              A n d r e w s ▪ S k i n n e r , P. S .
       OF DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION             645 Elliott Ave. W., Ste. 350
       FOR PARTIAL SUMMARY JUDGMENT RE:                          Seattle, WA 98119
       AFFIRMATIVE DEFENSES 1, 2, AND 4-12                       Tel: 206-223-9248 ▪ Fax: 206-623-9050
       (2-18-cv-00961-JLR) - 2




25
                 Case 2:18-cv-00961-JLR Document 25 Filed 07/29/19 Page 3 of 5




 1          6.      The parties agreed the plaintiff would undergo and examination by Dr. McFarland on

 2 August 22, 2019 in Seattle, Washington. The exam is presently scheduled, and there is no indication

 3 that it will not go forward as scheduled.

 4          7.      On July 23, 2019, Defendant contacted plaintiff, confirmed the examination of the

 5 plaintiff by Dr. McFarland, requested the plaintiff supplement her discovery responses relating to her

 6 claims for economic damages, and requested the plaintiff provide available dates for a deposition. Id.

 7 The plaintiff responded that she was available August 14, 2019 for her deposition, and the parties

 8 agreed to set the deposition of the plaintiff on August 14, 2019.

 9          8.      From the outstanding and upcoming discovery, Defendant expects to obtain

10 information and expert opinion regarding the plaintiff’s injuries, conditions, or complaints that are

11 related to the incident and will defeat summary judgment on the issue of mitigation. Both in

12 discovery and informally through her counsel, plaintiff represented that after the incident, she

13 suffered from ongoing mobility and stability issues. The mobility and stability issues allegedly

14 caused her to have numerous falls, and she is claiming that one of those falls led to a rotator cuff

15 tear. Directly relevant to the Defendant’s failure to mitigate defense is whether plaintiff is

16 appropriately safeguarding herself from falls due to any claimed mobility and stability issues and

17 the nature and extent of the treatment plaintiff is receiving for both the mobility and stability issues

18 and claimed rotator cuff tear. The requested supplemental discovery responses, the deposition of

19 the plaintiff, and the examination by Dr. McFarland will elicit facts and opinions directly related

20 to these issues and necessary to respond to a motion for summary judgment. For instance, plaintiff

21 is claiming ongoing mobility and stability issues, to what extent, if any, is she using assistive

22
       DECLARATION OF STEPHEN G. SKINNER IN SUPPORT              A n d r e w s ▪ S k i n n e r , P. S .
       OF DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION             645 Elliott Ave. W., Ste. 350
       FOR PARTIAL SUMMARY JUDGMENT RE:                          Seattle, WA 98119
       AFFIRMATIVE DEFENSES 1, 2, AND 4-12                       Tel: 206-223-9248 ▪ Fax: 206-623-9050
       (2-18-cv-00961-JLR) - 3




25
              Case 2:18-cv-00961-JLR Document 25 Filed 07/29/19 Page 4 of 5




 1 devices, including a walker or cane, and if the plaintiff is claiming a torn rotator cuff tear, is she

 2 undergoing treatment or surgery for that alleged tear.

 3          I declare under the penalty of perjury under the laws of the State of Washington and the

 4 United States of America that the foregoing is true and correct.

 5          DATED this 29th day of July, 2019.

 6                                             ANDREWS ▪ SKINNER, P.S.

 7
                                               By s/ Stephen G. Skinner
 8                                                STEPHEN G. SKINNER, WSBA #17317
                                                  645 Elliott Ave. W., Suite 350, Seattle, WA 98119
 9                                                206-223-9248 | Fax: 206-623-9050
                                                  Email: stephen.skinner@andrews-skinner.com
10                                                Attorney for Defendant

11

12

13

14

15

16

17

18

19

20

21

22
      DECLARATION OF STEPHEN G. SKINNER IN SUPPORT             A n d r e w s ▪ S k i n n e r , P. S .
      OF DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION            645 Elliott Ave. W., Ste. 350
      FOR PARTIAL SUMMARY JUDGMENT RE:                         Seattle, WA 98119
      AFFIRMATIVE DEFENSES 1, 2, AND 4-12                      Tel: 206-223-9248 ▪ Fax: 206-623-9050
      (2-18-cv-00961-JLR) - 4




25
              Case 2:18-cv-00961-JLR Document 25 Filed 07/29/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE

 2        I hereby certify that on July 29, 2019 I electronically filed the foregoing with the Clerk of
   the Court using the CM/ECF system which will send notification of such filing to all attorneys of
 3 record. A copy will also be sent via email and US Mail to plaintiff’s attorney listed below:

 4                                       Attorneys for plaintiff:
                                            Rebeccah Graham
 5                                        Maxwell Graham, PS
                                           536 E. Sunset Way
 6                                        Issaquah, WA 98027
                                     rebeccah@maxwellgraham.com
 7

 8                                            ANDREWS ▪ SKINNER, P.S.

 9
                                              By s/Stephen G. Skinner
10                                               STEPHEN G. SKINNER, WSBA #17317
                                                 645 Elliott Ave. W., Suite 350, Seattle, WA 98119
11                                               206-223-9248 | Fax: 206-623-9050
                                                 Email: stephen.skinner@andrews-skinner.com
12                                               Attorney for Defendant

13

14

15

16

17

18

19

20

21

22
      DECLARATION OF STEPHEN G. SKINNER IN SUPPORT            A n d r e w s ▪ S k i n n e r , P. S .
      OF DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION           645 Elliott Ave. W., Ste. 350
      FOR PARTIAL SUMMARY JUDGMENT RE:                        Seattle, WA 98119
      AFFIRMATIVE DEFENSES 1, 2, AND 4-12                     Tel: 206-223-9248 ▪ Fax: 206-623-9050
      (2-18-cv-00961-JLR) - 5




25
